
	
		II
		109th CONGRESS
		2d Session
		S. 2798
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2006
			Mr. Kennedy (for
			 himself, Mr. Rockefeller,
			 Mrs. Murray, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish improved mandatory standards to protect
		  miners during emergencies, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting America's Miners
			 Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that, because the Secretary of Labor has failed in recent years to
			 adequately fulfill the Secretary's obligations under the Federal Mine Safety
			 and Health Act of 1977 (30 U.S.C. 801 et seq.) to help miners survive
			 underground mining emergencies and has failed to adequately prepare for the
			 significant losses to a highly-trained Mine Safety and Health Administration
			 inspector workforce that are pending, Congressional intervention is
			 needed.
		3.DefinitionsFor purposes of this Act, any term used in
			 this Act that is defined in section 3 of the Federal Mine Safety and Health Act
			 of 1977 (30 U.S.C. 802) shall have the meaning given the term in such
			 section.
		4.Improved escape
			 and refuge requirements to help protect miners in the event of an
			 emergencySection 101 of the
			 Federal Mine Safety and Health Act of 1977 (30 U.S.C. 811) is amended by adding
			 at the end the following:
			
				(f)Improved
				mandatory safety standards to protect miners in the event of an
				emergency
					(1)In
				generalNotwithstanding any other provision of this section
				regarding the promulgation of mandatory health or safety standards, and in
				addition to the requirements of any mandatory health or safety standards
				promulgated under this Act, the following shall be mandatory safety standards
				that apply to all underground areas of coal mines:
						(A)Emergency
				detection, warning, and messaging systemsNot later than 180 days
				after the date of enactment of the Protecting
				America's Miners Act, an operator of an underground coal mine
				shall—
							(i)install
				atmospheric detection and warning systems, in all underground areas where
				miners normally work and travel, that provide real-time information regarding
				methane levels, carbon monoxide levels, oxygen levels, air flow, and
				temperature and that can, to the maximum extent possible, withstand explosions
				and fires;
							(ii)provide each
				miner working in any underground area of the mine with a device that is
				designed to enable the operator to send a message to the miner providing
				instructions during an emergency; and
							(iii)as soon as the
				National Institute for Occupational Safety and Health certifies that portable
				devices providing 2-way communications between the surface and underground are
				available and are capable of operation during some mining emergencies, provide
				each miner working in any underground area of the mine with such a device, and,
				in addition, continue to provide the devices required under clause (ii) until
				such time as the 2-way communications devices required by this paragraph are
				certified by the National Institute for Occupational Safety and Health to be at
				least as effective as the other devices in all mining emergency
				circumstances.
							The
				Secretary shall establish procedures for regularly consulting with other
				Federal, State, and foreign agencies with respect to new communications
				technologies for use in accordance with clauses (ii) and (iii) and for
				expediting the approval of such new technologies.(B)Facilitating
				emergency escape
							(i)Emergency
				cachesNot later than 30 days after the date of enactment of the
				Protecting America's Miners
				Act, each operator of an underground coal mine shall provide
				emergency underground caches of air and self-contained breathing equipment, in
				amounts sufficient to enable all miners working anywhere in a particular mine
				to escape from the mine in an emergency in which any direct inhalation of the
				mine atmosphere by a miner would likely produce adverse health effects. The
				caches shall be located throughout the mine, including in escapeways. In order
				to determine the specific location of each cache in an escapeway, an operator
				shall develop a risk assessment plan that calculates the necessary amount and
				placement of the caches based on the travel time by foot from the deepest work
				area in the mine to the surface, taking into account the impact of emergency
				conditions and the demographics of the miners in the particular mine, except
				that such caches shall not be spaced further apart than the distance an average
				miner can walk in 30 minutes. Each cache located in an escapeway shall be
				marked with flame retardant lifeline cords or similar devices, and reflective
				material shall be placed at 25-foot intervals along the route to the cache to
				indicate the cache's location.
							(ii)Additional
				emergency cachesUntil the date that the requirement to provide
				refuges under subparagraph (C) is effective, each operator of an underground
				coal mine shall maintain, in addition to the caches described in clause (i),
				emergency supplies of air and self-contained breathing equipment for miners
				awaiting rescue due to an emergency within the mine. Such equipment shall be
				sufficient to supply the highest number of miners expected to be in the working
				areas of the mine for not less than 5 days.
							(iii)Self-rescue
				device approval and inspection process
								(I)Expedited
				approvalThe Secretary shall expedite the process for approving
				any self-rescue device that permits the replenishment of oxygen without
				requiring the device user to remove the device.
								(II)Inspection
				programThe Secretary shall—
									(aa)establish a
				program to randomly check samples of any self-rescue devices used in an
				underground coal mine on a regular basis, in order to ensure that the
				self-rescue devices in the coal mine inventories are working in accordance with
				the approval criteria for such devices;
									(bb)require a
				manufacturer of a self-rescue device to contact the Secretary immediately upon
				notification of any potential problem with such device; and
									(cc)notify
				immediately all operators of underground coal mines if the Secretary detects or
				is advised of any problems with the self-rescue devices.
									(iv)Self-rescue
				device maintenance scheduleNot later than 30 days after the date
				of enactment of the Protecting America's
				Miners Act, each operator of an underground coal mine shall
				develop and implement a maintenance schedule for—
								(I)checking the
				reliability of self-rescue devices;
								(II)retiring older
				self-rescue devices first; and
								(III)introducing new
				self-rescue device technology, such as devices with interchangeable air or
				oxygen cylinders that do not require doffing to replenish airflow and devices
				with air or oxygen supplies of more than 1 hour, as such devices are approved
				by the Secretary and become available.
								(v)Self-rescue
				device trainingNot later than 30 days after the date of
				enactment of the Protecting America's Miners
				Act, each operator of an underground coal mine shall implement a
				program to ensure that all miners are trained in the proper procedures for
				donning self-rescue devices, switching from 1 self-rescue device to another,
				and ensuring a proper fit of the self-rescue devices.
							(vi)Flame-retardant
				lifelinesWhenever required by law to install lifelines, each
				operator of an underground coal mine shall use flame-retardant lifelines
				exclusively.
							(C)RefugesNot
				later than 1 year after the date of enactment of the
				Protecting America's Miners
				Act, each operator of an underground coal mine shall establish or
				provide refuges underground in sufficient locations to ensure that all miners
				working at any location in a mine can reach a refuge that can accommodate such
				miner within 15 minutes, should such miner determine that escape from the mine
				is not the best course of action to take during an emergency and without regard
				to the length of time it might take to escape the mine. Each such refuge shall
				be a stand-alone refuge. Each operator shall ensure that the locations of the
				refuges are marked and kept current on mine maps, and that mine rescue teams
				for the mine are regularly provided with information about the design and
				features of the refuges. Each such refuge shall be—
							(i)equipped with
				adequate air, food, and water to accommodate the calculated number of miners
				for a period of not less than 5 days;
							(ii)constructed or
				designed in such a way as to seal out toxic mine atmospheres and to eliminate
				the buildup of toxic atmospheres or other hazardous conditions within the
				refuge; and
							(iii)equipped with
				telephone lines, or equivalent 2-way communications to the surface.
							(D)Tracking
				devices to facilitate rescueNot later than 180 days after the
				date of enactment of the Protecting America's
				Miners Act, each operator of an underground coal mine shall
				provide each miner working in an underground location with an electronic
				tracking device that permits the continuous tracking of the location of the
				miner within the mine, for the purpose of facilitating the miner's rescue in an
				emergency.
						(2)Modification
				and supersessionThe provisions of this subsection may be
				superseded in whole or in part by improved mandatory safety standards
				promulgated by the Secretary under this section, and may be modified with
				respect to a particular mine only in accordance with the requirements and
				procedure described in subsection (c).
					(3)Imminent
				dangerAny violation of a mandatory safety standard under this
				subsection, or a mandatory safety standard promulgated by the Secretary that
				supercedes a standard under this subsection, shall be deemed to create an
				imminent danger to miners for the purposes of section
				107.
					. 
		5.Facilitating the
			 prompt initiation of rescue and mine recovery efforts
			(a)Emergency call
			 centerNot later than 30 days after the date of enactment of this
			 Act, the Secretary shall establish, within the Mine Safety and Health
			 Administration, a central communications emergency call center for all coal or
			 other mine operations that shall be staffed and operated 24 hours a day, 7 days
			 a week, by 1 or more employees of the Mine Safety and Health Administration.
			 All calls placed to the emergency call center shall be answered by an
			 individual with adequate experience and training to handle emergency mine
			 situations. A single national phone number shall be provided for this purpose
			 and the Secretary shall ensure that all miners and mine operators are issued
			 laminated cards with emergency call center information.
			(b)Contact
			 informationThe Secretary shall provide the emergency call center
			 with a contact list, updated not less often than quarterly, that
			 contains—
				(1)the contact phone
			 numbers, including the home phone numbers, for the members of each mine rescue
			 team responsible for each coal or other mine;
				(2)the phone numbers
			 for the local emergency and rescue services unit that is located nearest to
			 each mine;
				(3)the contact phone
			 numbers, including the home phone number, for the operator of each mine;
				(4)the contact phone
			 numbers, including the home phone numbers, for the national and district
			 officials of the Mine Safety and Health Administration;
				(5)the contact phone
			 numbers, including the home phone numbers, for the State officials in each
			 State who should be contacted in the event of a mine emergency in such State;
			 and
				(6)the contact phone
			 numbers, including the home phone number, for the authorized representative of
			 the miners at each mine.
				(c)Mine location
			 mapsThe Secretary shall establish, maintain, and keep current on
			 the Department of Labor's website a detailed map or set of maps showing the
			 exact geographic location of each operating or abandoned mine in the United
			 States. Such map or maps shall—
				(1)be presented,
			 through links within the website, in such a way as to make the location of a
			 mine instantly available to the emergency personnel responding to the
			 mine;
				(2)be available to
			 members of the public; and
				(3)allow a user to
			 find the geographic location of a particular mine, or the geographic locations
			 of all mines of a particular type in a county, congressional district, State,
			 or other commonly used geographic region.
				(d)Required
			 notification of emergencies and serious incidents
				(1)ReportingAn
			 operator of a coal or other mine shall report any emergency or serious mine
			 incident to the emergency call center not later than 15 minutes after becoming
			 aware of any such emergency or serious mine incident, regardless of whether
			 miners remain at risk.
				(2)Emergencies or
			 serious incidentsFor the purposes of this subsection, an
			 emergency or serious mine incident includes—
					(A)a mine
			 fire;
					(B)a roof fall,
			 unplanned inundation, collapse, or unplanned explosion;
					(C)a sudden change
			 in mine atmospheric conditions;
					(D)a rib fall that
			 impairs ventilation or impedes passage;
					(E)a coal or rock
			 outburst that causes the withdrawal of miners;
					(F)the failure of an
			 impoundment;
					(G)damage to
			 hoisting equipment in a shaft or slope that endangers an individual;
					(H)any incident that
			 leads to the death, serious injury with a reasonable potential to cause death,
			 or entrapment, of a miner; and
					(I)any other
			 emergency or incident, as determined in regulations promulgated by the
			 Secretary, that needs to be examined in order to determine if the working
			 conditions in the mine are safe.
					(e)Enhancing the
			 availability and capabilities of mine rescue teams
				(1)Coal mine
			 rescue team requirements
					(A)Operators with
			 less than 36 employeesNot later than 30 days after the date of
			 enactment of this Act, an operator of an underground coal mine for which the
			 total number of employees employed in the underground areas of the mine, at any
			 time during the previous year, did not exceed 35 employees, shall ensure
			 that—
						(i)each mine rescue
			 team that is required under section 115(e) of the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 825(e)), and the regulations promulgated pursuant
			 to such section, includes miners who are employed by the operator and who are
			 familiar with the workings of such mine;
						(ii)all members of
			 the mine rescue team can reach the mine in not more than 1 hour; and
						(iii)each mine
			 rescue team conducts at least 2 mine rescue drills each year in the mine for
			 which the rescue team has mine rescue responsibilities.
						(B)Operators with
			 36 or more employeesNot later than 30 days after the date of
			 enactment of this Act, an operator of an underground coal mine that employed,
			 at any time during the previous year, a total of 36 or more employees for work
			 in the underground areas of the mine shall ensure that—
						(i)each mine rescue
			 team that is required under section 115(e) of the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 825(e)), and the regulations promulgated pursuant
			 to such section, consists exclusively of miners who are employed by such
			 operator and who are familiar with the workings of such mine; and
						(ii)all members of
			 the mine rescue team are available for immediate deployment.
						(C)Additional
			 teamsNothing in this paragraph shall be construed to preclude an
			 operator of a coal mine from contracting for the services of other mine rescue
			 teams in addition to the mine rescue teams required by section 115(e) of the
			 Federal Mine Safety and Health Act of 1977 (30 U.S.C. 825(e)).
					(2)Mine rescue
			 team regulations
					(A)Initiation of
			 rulemakingNot later than 30 days after the date of enactment of
			 this Act, the Secretary shall initiate rulemaking activity to revise the
			 Secretary's regulations under section 115(e) of the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 825(e)) regarding mine rescue teams, and shall in
			 this regard directly contact and solicit the participation of—
						(i)all
			 existing mine rescue teams;
						(ii)organizations
			 representing other types of rescue workers (such as firefighters);
						(iii)State and local
			 emergency authorities; and
						(iv)others whom the
			 Secretary determines may have information relevant to this rulemaking.
						(B)Interim final
			 rulesThe Secretary shall issue the regulations revised under
			 subparagraph (A) as interim final rules not later than 270 days after the date
			 of enactment of this Act.
					(C)Content of
			 revised regulationsIn revising the regulations under
			 subparagraph (A), the Secretary shall address, at a minimum—
						(i)the
			 training and qualifications for mine rescue team members;
						(ii)the equipment
			 and technology used in mine rescue;
						(iii)the structure
			 and organization of mine rescue teams;
						(iv)the
			 identification of qualified surface personnel to communicate with mine rescue
			 teams during rescue efforts;
						(v)the
			 provision of uniform credentials to mine rescue team members, support
			 personnel, or vehicles for immediate access to any mine site;
						(vi)the plans
			 required at each mine to ensure coordination with local emergency response
			 personnel and to ensure that such personnel receive adequate training in mine
			 rescue needs and in coordinating with the mine rescue teams at each mine;
			 and
						(vii)requirements to
			 ensure that operators are prepared to facilitate the work of mine rescue teams
			 during an emergency by—
							(I)storing necessary
			 equipment in locations readily accessible to mine rescue teams;
							(II)providing mine
			 rescue teams with a parking and staging area adequate for their needs;
							(III)identifying a
			 space appropriate for coordinating emergency communications with the mine
			 rescue team; and
							(IV)identifying and
			 maintaining separate spaces for family members, community members, and press to
			 assemble during an emergency so as to facilitate communications with these
			 groups while ensuring the efforts of the mine rescue teams are not
			 hindered.
							6.Enhancing the
			 investigation of mine accidents
			(a)Investigations
			 by the secretaryNot later than 30 days after the date of
			 enactment of this Act, the Secretary shall initiate rulemaking activity to
			 establish regulations regarding the investigation of accidents, and shall in
			 this regard directly contact and solicit the participation of—
				(1)individuals
			 identified by the Secretary as family members of miners who perished in mining
			 accidents of any type during the preceding 10-year period;
				(2)organizations
			 representing miners;
				(3)mine rescue
			 teams;
				(4)Federal, State,
			 and local investigation and prosecutorial authorities; and
				(5)others whom the
			 Secretary determines may have information relevant to this rulemaking.
				(b)Interim final
			 rulesThe Secretary shall issue the regulations revised under
			 subsection (a) as interim final rules not later than 270 days after the date of
			 enactment of this Act.
			(c)Content of
			 revised regulationsIn revising the regulations under subsection
			 (a), the Secretary shall require that—
				(1)public hearings
			 are held in connection with any fatal accident and in connection with an
			 accident that could have resulted in multiple fatalities;
				(2)the
			 recommendations of an investigation of an accident undertaken in accordance
			 with subsection (a) are made public at such time as the recommendations are
			 provided to the Secretary;
				(3)the Secretary
			 designate an employee as a family advocate to act as the liaison between the
			 Secretary and the family of any miner killed or injured in any accident that is
			 the subject of an investigation;
				(4)the family of a
			 miner killed or injured in an accident that is the subject of an investigation
			 is included in all phases of the investigation (including witness interviews)
			 in which a representative of the operator or the miners is included; and
				(5)the Secretary is
			 the coordinator of rescue operations and communications with the public and
			 families during any investigation of an accident.
				(d)Independent
			 investigationsAfter an accident and upon the timely request of
			 the authorized representative of the miners at a mine, or representatives of a
			 majority of the families of the miners killed or who could have been killed in
			 such accident, the Secretary shall contract with the Chemical Safety and Hazard
			 Investigation Board or other appropriate independent Federal investigative
			 authority to conduct an independent investigation of the accident and provide
			 recommendations to the Secretary. Such investigation shall be in addition to
			 any investigation conducted by the Secretary, and shall be conducted pursuant
			 to whatever procedures such authority determines are appropriate for the
			 investigation. The Secretary shall provide such authority with all information
			 and expertise requested, and shall pay for such authority to conduct the
			 authority's investigation, including the costs of obtaining the services of
			 independent experts required for any such investigation.
			7.Enhancing
			 operator and owner incentives to avoid serious risks to miners
			(a)Pattern of
			 violations
				(1)Prompt
			 identification of patternNot later than 30 days after the date
			 of enactment of this Act, the Secretary is directed to revise the regulations
			 issued by the Secretary under section 104(e) of the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 814(e)) as in effect on the day before such date
			 of enactment, so that the regulations provide that—
					(A)when a potential
			 pattern of violations is identified by any inspector or district manager of the
			 Mine Safety and Health Administration, the operator of the coal or other mine
			 and the authorized representative of miners for the mine shall be notified by
			 the inspector or district manager not later than 10 days after such
			 identification; and
					(B)after receiving
			 the notification described in subparagraph (A), the appropriate Administrator
			 of the Mine Safety and Health Administration shall promptly review any such
			 potential pattern of violations and, not later than 45 days after receiving
			 such notification, make a final decision as to whether a citation for a
			 violation of section 104(e) of such Act should be issued.
					(2)Fine for a
			 pattern of violationsSection 110 of the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 820) is amended—
					(A)by redesignating
			 subsections (i) through (l) as subsections (k) through (n), respectively;
			 and
					(B)by inserting
			 after subsection (h) the following:
						
							(i)Patterns of
				violation
								(1)Additional
				penaltiesIf the Secretary determines that a pattern of
				violations under section 104(e) exists, the Secretary shall assess a penalty,
				in addition to any other penalty authorized in this Act for a violation of such
				section, of not more than $1,000,000. All operators of the mine, including any
				corporate owners, shall be jointly and severally liable for such penalty. The
				amount of the assessment under this paragraph shall be designed to ensure a
				change in the future conduct of the operators and corporate owners of such mine
				with respect to mine safety and health, given the overall resources of such
				operators. Notwithstanding subsection (k) or section 113, a penalty assessed by
				the Secretary under this paragraph may not be reduced by the Commission.
								(2)Withdrawal of
				workersIn addition to the authority to withdraw miners from an
				area of a coal or other mine pursuant to section 104(e), the Secretary shall
				withdraw all miners from the entire mine when any pattern of violations has
				been determined to exist until such time as the Secretary certifies that all
				identified violations have been corrected and the operator has agreed to abide
				by a written plan approved by the Mine Safety and Health Administration to
				ensure that such a pattern of conduct will not
				recur.
								.
					(b)Failure To
			 timely pay penalty assessmentsSection 105(a) of the Federal Mine
			 Safety and Health Act of 1977 (30 U.S.C. 815(a)) is amended by striking the
			 third sentence and inserting the following: The operator has 30 days
			 from the receipt of the notification of a citation issued by the Secretary, to
			 notify the Secretary that the operator intends to contest the citation or
			 proposed assessment of a penalty and to place in escrow the amount of the
			 proposed assessment. If notification and proof of escrow is not provided to the
			 Secretary, the citation and the proposed assessment of penalty shall be deemed
			 a final order of the Commission and not subject to review by any court or
			 agency. It shall be a felony for any mine operator, including a corporate
			 owner, of a coal or other mine to fail to timely pay any penalties assessed
			 under this Act for which payment has been demanded. Such felony shall be
			 punishable, for each operator, by a fine of not less than $50,000 or by
			 imprisonment for 1 year..
			(c)Maximum and
			 minimum penaltiesSection 110(a) of the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 820(a)) is amended by striking more than
			 $50,000 for each such violation. and inserting less than $500 or
			 more than $250,000 for each such violation, except that, in the case of a
			 violation of a mandatory health or safety standard that could significantly and
			 substantially contribute to the cause and effect of a coal or other mine health
			 or safety hazard, the penalty shall not be less than $1,000 or more than
			 $500,000, for each such violation..
			(d)Penalty for
			 late accident notificationSection 110 of the Federal Mine Safety
			 and Health Act of 1977 (30 U.S.C. 820) is further amended by inserting after
			 subsection (i) (as inserted by subsection (a)(2)(B)) the following:
				
					(j)Any operator who
				fails to provide timely notification of an accident as required under section
				5(d)(1) of the Protecting America's Miners
				Act shall be subject to a civil penalty of not more than $100,000
				and not less than
				$60,000.
					.
			(e)Factors in
			 assessing penaltiesSection 110(k) of the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 820(k)) (as redesignated by subsection (a)(2)(A))
			 is amended by striking the appropriateness and all that follows
			 through the gravity and inserting whether the operator
			 was negligent, the gravity.
			8.Enhancing the
			 willingness of miners and others to report serious problems before accidents
			 occur
			(a)Establishment
			 of miner ombudsmanThere shall be established, within the Office
			 of the Inspector General of the Department of Labor, the position of Miner
			 Ombudsman. The President, by and with the advice and consent of the Senate,
			 shall appoint an individual with expertise in mine safety and health to serve
			 as the Miner Ombudsman.
			(b)DutiesThe
			 Miner Ombudsman shall—
				(1)be responsible
			 for establishing practices to ensure the confidentiality of the identity of
			 miners, and the families or personal representatives of the miners, who contact
			 mine operators, authorized representatives of the miners, the Mine Safety and
			 Health Administration, the Department of Labor, or others with information
			 about mining conditions that may threaten, or have recently threatened as of
			 the time of the contact, miner safety or health, while ensuring that the Mine
			 Safety and Health Administration has the information needed to promptly
			 investigate such complaints;
				(2)establish a
			 toll-free telephone number and appropriate Internet website to permit
			 individuals to confidentially report possible mine mandatory health or safety
			 standard violations or concerns;
				(3)collect and
			 forward information concerning possible mine safety or health violations or
			 concerns to the appropriate officials of the Mine Safety and Health
			 Administration for investigation;
				(4)monitor the
			 Secretary of Labor's efforts to protect miners who report that their rights
			 under section 105(c) of the Federal Mine Safety and Health Act of 1977 (30
			 U.S.C. 815(c)) have been violated, and report to the Congress any
			 recommendations that would enhance such rights or protections; and
				(5)carry out public
			 outreach and other activities to facilitate the transmission, to the Secretary
			 of Labor, of information that could help avoid mine accidents.
				9.Enhancing
			 specific protections for underground coal mines
			(a)Special
			 rulemakingSection 101 of the
			 Federal Mine Safety and Health Act of 1977 (30 U.S.C. 811) is further amended
			 by adding at the end the following:
				
					(g)Special
				rulemaking procedure for certain safety standards
						(1)Conveyor
				belts
							(A)Rulemaking and
				interim standardsNot later than 30 days after the date of
				enactment of the Protecting America's Miners
				Act, the Secretary shall initiate rulemaking activity to develop
				mandatory safety standards that implement the recommendations of the National
				Institute for Occupational Safety and Health that conveyor belts used in
				underground coal mines be designed to minimize flammability. Such revised
				mandatory safety standards shall be issued as interim standards not later than
				270 days after the date of enactment of such Act.
							(B)Application of
				prior ruleUntil such time as the interim standards described in
				subparagraph (A) are issued and new requirements on belt flammability are
				placed in effect, the amendments made by the final rule published on April 2,
				2004, in the Federal Register (69 Fed. Reg. 17480) to the mandatory safety
				standard in section 75.350 of title 30, Code of Federal Regulations, that
				authorized belt haulage entries to be used to ventilate active working places
				are suspended, and the Secretary shall instead apply such mandatory safety
				standard as it was in effect the day before the effective date of such
				amendments, including all modifications to such standard that had been approved
				under subsection (c) prior to such date and any new modifications that may be
				approved in the future pursuant to such section.
							(2)SealsNot
				later than 30 days after the date of enactment of the
				Protecting America's Miners
				Act, the Secretary shall initiate rulemaking activity to
				modernize and improve mandatory safety standards relating to seals for
				abandoned areas in underground coal mines. As part of such rulemaking, the
				Secretary shall improve the 20 psi standard described in section 75.335(a)(2)
				of title 30, Code of Federal Regulations (as such section was in effect on the
				date of enactment of the Protecting America's
				Miners Act). The Secretary shall give particular consideration to
				the standards in effect in other countries in this regard. The Secretary shall
				further consider whether the Secretary should be required to inspect seals
				during the seals' construction to ensure that the seals are constructed in a
				safe manner. Such improved standards shall be issued as interim mandatory
				safety standards not later than 270 days after the date of enactment of such
				Act.
						.
			(b)InspectionsNot later than 30 days after the date of
			 enactment of this Act, the Secretary, in consultation with the National
			 Institute for Occupational Safety and Health, shall inspect the seals of all
			 underground coal mines that are composed of nontraditional materials to ensure
			 that the seals are constructed in a safe manner, and ensure that any seals not
			 constructed in a safe manner, regardless of plan approval, shall be promptly
			 reconstructed in a safe manner.
			(c)Mandatory
			 health standardsSection 101 of the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 811) is further amended by adding at the end the
			 following:
				
					(h)Mandatory
				health standards regarding respirable dust
						(1)Concentration
				levelsNotwithstanding any other requirement of this Act, not
				later than 90 days after the date of enactment of the
				Protecting America's Miners
				Act, the Secretary shall initiate rulemaking to develop mandatory
				health standards that provide the following:
							(A)Concentration
				of dustEach operator of a coal or other mine shall continuously
				maintain a concentration of respirable dust, in the mine atmosphere during each
				shift for which a miner is in any place in a coal or other mine where miners
				are normally required to work or travel of such mine, of not more than 1.0
				milligram of respirable dust per cubic meter of air. In meeting this standard,
				each concentration level shall be considered independently and shall not be
				averaged with other such levels.
							(B)Method of
				measurementTo measure the level of respirable dust in an area of
				a coal or other mine, samples shall be taken—
								(i)by the Secretary,
				and not by the operator; or
								(ii)by using
				personal dust monitors on not less than 3 miners per shift, in each working
				section of the mine and in any section known to contain the highest dust
				concentrations, and not less often than once a year on each miner who works in
				the mine.
								(2)Interim
				rulesThe Secretary shall issue the rules described under
				subparagraph (A) as interim final rules not later than 270 days after the date
				of enactment of the Protecting America's
				Miners
				Act.
						.
			(d)DefinitionSection
			 101 of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 811) is
			 further amended by adding at the end the following:
				
					(i)Definition of
				coal mineIn this section, the term coal mine has
				the meaning given the term in section
				3(h)(2).
					.
			10.Transition to a
			 new generation of inspectors
			(a)Personnel
			 ceiling temporarily liftedIn order to ensure that the Secretary
			 has adequate time to provide that a sufficient number of qualified and properly
			 trained inspectors of the Mine Safety and Health Administration are in place
			 before any inspectors employed as of the date of enactment of this Act retire,
			 any ceilings on the number of personnel that may be employed by the
			 Administration with respect to mine inspectors are abolished for the 5-year
			 period beginning on the date of enactment of this Act.
			(b)Contracting
			 with retired inspectorsIn the event that, notwithstanding the
			 actions taken by the Secretary to hire and train qualified inspectors, the
			 Secretary is temporarily unable, at any time during the 5-year period beginning
			 on the date of enactment of this Act, to employ the number of inspectors
			 required to staff all district offices devoted to coal mines at the offices'
			 highest historical levels without transferring personnel from supervisory or
			 plan review activities or diminishing current inspection resources devoted to
			 other types of mines, the Administration is authorized to hire retired
			 inspectors on a contractual basis to conduct mine inspections, and the
			 retirement benefits of such retired inspectors shall not be reduced as a result
			 of such temporary contractual employment.
			(c)Compliance
			 assistance and user feesIn order to ensure that the Secretary
			 has sufficient resources to carry out the enforcement activities of the Mine
			 Safety and Health Administration, during the 5-year period beginning on the
			 date of enactment of this Act—
				(1)the Secretary may
			 not expend any funds for technical support or advice to an operator of a
			 particular mine, except funds that are collected through user fees under
			 paragraph (2); and
				(2)an operator who
			 incurs a civil penalty or fine under section 110 of the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 820) shall be assessed a user fee of $100 for
			 each such penalty or fine, which fee shall be maintained in a separate account
			 by the Secretary to be used to provide technical support or advice to mine
			 operators, with priority given to requests from mines with less than 20
			 miners.
				(d)Report to the
			 CongressDuring the 5-year period beginning on the date of
			 enactment of this Act, the Secretary shall issue a special report to the
			 appropriate committees of Congress every year, or at such more frequent
			 intervals as the Secretary or any such committee may deem appropriate,
			 providing information about the actions being taken under this section, the
			 size and training of the inspector workforce at the Mine Safety and Health
			 Administration, the level of enforcement activities, and the number of requests
			 by individual operators of mines for compliance assistance.
			11.Technology
			 research prioritiesIn
			 implementing its research activities in the 5-year period beginning on the date
			 of enactment of this Act, the National Institute for Occupational Safety and
			 Health shall give due consideration to new technologies, and existing
			 technologies that could be adapted for use in underground coal or other mines,
			 that could facilitate the survival of miners in a mining emergency. Such
			 technologies include—
			(1)self-contained
			 self-rescue devices capable of delivering enhanced performance;
			(2)two-way
			 communications devices capable of delivering enhanced performance between
			 underground locations or between underground and surface locations, including
			 devices capable of sustained operation after underground explosions;
			(3)improved battery
			 capacity and common connection specifications to enable emergency communication
			 devices for miners to be run from the same portable power source as a headlamp,
			 continuous dust monitor, or other device carried by a miner;
			(4)improved
			 technology for assisting mine rescue teams, including devices to enhance vision
			 during rescue or recovery operations; and
			(5)improved
			 technology, and improved protocols for the use of existing technologies, to
			 enable conditions underground to be assessed promptly and continuously in
			 emergencies, so as to facilitate the determination by appropriate officials of
			 the instructions to provide both to miners trapped underground and to mine
			 rescue teams and others engaged in rescue efforts.
			
